Citation Nr: 9934113	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-12 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a dermatoid cyst of 
the left buttock.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for genital warts.

4.  Entitlement to an initial compensable evaluation for 
hemorrhoids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran, who had active service from September 
1975 to September 1979, appealed that decision to the Board.

In his claim filed in October 1997, the veteran raised the 
issue of entitlement to service connection for herpes 
simplex.  At a hearing held in October 1998, the veteran also 
appears to have raised the issue of entitlement to service 
connection for cysts on various parts of his body, including 
his ears.  As these matters have not been procedurally 
developed for appellate review, the Board refers them back to 
the RO for appropriate action.


FINDINGS OF FACT

1.  There is no competent medical evidence which establishes 
that the veteran currently has a dermatoid cyst of the left 
buttock.

2.  The only psychiatric disorder of record is a borderline 
personality disorder, which is considered a developmental 
defect and is not shown to have been aggravated in service 
due to a superimposed disease or injury.

3.  There is no competent medical evidence linking the 
veteran's genital warts to his period of active military 
service.

4.  The veteran's hemorrhoids are currently shown to be no 
more than mild or moderate, as there is no evidence of large 
or thrombotic hemorrhoids, with excessive redundant tissue 
and evidencing frequent recurrences.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
dermatoid cyst of the left buttock is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
genital warts is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 
7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service-Connection Claims

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1999). 

The preliminary question to be answered, however, is whether 
the veteran has presented evidence that each of his claims is 
well grounded.  A well-grounded claim is not necessarily a 
claim that will ultimately be deemed allowable; rather, it is 
a plausible claim, properly supported with evidence.  See 38 
U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the claim must fail.  See Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 
563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Three types of evidence must generally be presented in order 
for a claim for service 
connection to be well grounded: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps, 126 F.3d at 1468.

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.



A.  Dermatoid Cyst of the Left Buttock

The veteran maintains that he currently suffers from a 
dermatoid cyst on his left buttock which had its onset in 
service.  After a review of the record, however, the Board 
finds that no competent evidence has been submitted showing 
that the veteran currently has a cyst on either buttock.  
Accordingly, his claim for service connection must be denied 
as not well grounded.  See Epps 126 F.3d at 1468.

The veteran's service medical records make no reference to 
any complaint, treatment or finding for any kind of cyst 
formation on either buttock other than a November 1976 
complaint of a "knot on buttocks" which was subsequently 
diagnosed as a hemorrhoid.  More importantly, no competent 
medical evidence has been submitted which establishes that 
the veteran currently suffers from a cyst on either buttock.  
Although the veteran was treated at the Page Medical Center 
in December 1982 and May 1983 for a dermatoid cyst of the 
left buttock, it does not appear that this condition has 
reoccurred since then.  A report from a VA examination 
performed in January 1998 noted the veteran's history of a 
dermatoid cyst in 1982, with no current cyst identified at 
that time.  Medical evidence also shows that cyst formations 
have developed on parts of the veteran's body other than his 
left buttock.  However, this issue is not before the Board at 
this time.

Indeed, the only evidence that the veteran currently suffers 
from a dermatoid cyst of the left buttock are the veteran's 
own lay statements submitted in support of his claim, 
including testimony presented before a hearing officer at the 
RO in October 1998.  However, the Court has clearly stated 
that where, as in this case, the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991).  Since the record does not show 
that the veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis pertaining to a skin condition, his lay statements 
cannot serve as a sufficient predicate upon which to find his 
claim for service connection to be well grounded.  See Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)). 

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of a 
well-grounded claim of entitlement to service connection for 
a dermatoid cyst of the left buttock, and that the claim must 
be denied on that basis.  See Epps, 126 F.3d at 1468; Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in 
the absence of evidence of a currently claimed condition, 
there can be no valid claim). 

B.  Psychiatric Disorder

The veteran claims that he currently suffers from a 
psychiatric disorder which began in service, and that service 
connection is therefore warranted.  For the following 
reasons, the Board disagrees and finds that the veteran's 
claim for service connection for a psychiatric disorder is 
not well grounded. 

As noted, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  However, congenital or developmental defects, 
such as a personality disorder, are not considered diseases 
or injuries within the meaning of applicable legislation 
pertaining to disability compensation for VA purposes, and 
provide no basis for service connection.  See 38 C.F.R. §§ 
3.303(c), 4.9. 4.127 (1999); Beno v. Principi, 3 Vet. App. 
439 (1992).  Nevertheless, service connection may be granted 
for a disability due to in-service aggravation of such a 
defect due to superimposed disease or injury.  See VAOPGCPREC 
82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993).

Service medical records reflect that the veteran was 
recommended for an administrative discharge based on a mental 
health evaluation report dated in January 1979.  That report 
noted that the veteran had been referred to mental health for 
evaluation because he had been having trouble getting along 
with peers and supervisors at work.  An incident was reported 
in which the veteran drew a knife on his roommate after the 
veteran accused him of eating and drinking his provisions.  
It was also reported that the veteran had been threatened 
with disciplinary action on several occasions for disobeying 
orders.  The veteran stated that he felt entrapped and as 
though he was being harassed by the Navy.  Mental Status 
examination revealed that the veteran was verbal, cooperative 
and oriented in all three spheres.  The veteran was described 
as being an agitated, hyperactive individual whose contact 
was marginal.  He denied hallucinations, but the psychologist 
reported that grandiose delusions were possible.  Impulse 
control and frustration tolerance were poor.  The veteran 
admitted to habitual alcohol use which may have been 
exacerbated by his limited coping skills.  The diagnosis was 
"borderline personality, capable of decompensation into 
psychosis under stress and/or excitement."  No Axis I 
diagnosis was provided.

The remainder of the service medical records, including an 
August 1979 separation examination report, found no other 
psychiatric disorder other than the veteran's borderline 
personality disorder.  There also is no medical evidence 
which indicates that the veteran's borderline personality 
disorder was aggravated in service.  Thus, service medical 
records do not show any in-service aggravation of the 
veteran's personality disorder due to a superimposed disease 
or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711.

Likewise, none of the post-service medical records indicate 
that this disorder was aggravated in service as a result of a 
superimposed disease or injury.  The VA general medical 
examination report dated in January 1998 included diagnoses 
of (1) inactive genital herpes, (2) recurrent condylomata 
acuminata, and (3) increased anxiety related to the social 
stigma of #1 and #2.  The examiner, however, did not make any 
comment concerning any in-service aggravation of the 
veteran's personality disorder.  Further, the examiner's 
comment regarding the veteran's increased anxiety appears to 
be merely a symptom and not a separate Axis I diagnosis.

In summary, the Board finds that the veteran's borderline 
personality disorder represents a developmental defect for 
which service connection may not be established.  There has 
been no competent evidence offered or brought to the Board's 
attention establishing the existence of a superimposed 
disability that could be linked to a borderline personality 
disorder.  Accordingly, a borderline personality disorder 
does not constitute a chronic acquired disability for VA 
compensation purposes which has been linked to service on the 
basis of competent medical authority.  It is on this basis 
that the claim is denied as not well grounded.

C.  Genital Warts

The veteran alleges that he currently suffers from genital 
warts which initially began in service.  The record shows 
that the veteran was treated for genital warts in service, 
and that he currently suffers from this condition.  However, 
as no medical evidence has related this current condition to 
service, the Board can only conclude that the claim for 
service connection for genital warts is not well grounded. 

Service medical records show that the veteran was seen in 
June and August 1979 for condylomata acuminatum on the dorsal 
aspect of the penis.  See Stedman's Medical Dictionary at 830 
(26th ed. 1995) (condyloma acuminatum SYN genital wart, 
venereal wart).  The remainder of the service medical 
records, however, shows no further complaint, treatment or 
finding for this condition.  Of particular relevance, an 
August 1979 examination report did not show any evidence of 
this condition at the time of his separation from the Navy.

The record shows no treatment for genital warts until 1998, 
almost ten years after the veteran's separation from the 
Navy.  A report from a VA examination performed in January 
1998 included the veteran's statement that he had been 
unsuccessfully treated for recurrences of genital warts.  
Physical examination revealed that the veteran's penis, 
testicles and epididymis were normal.  Above the pubic bone, 
however, two wart-like formations measuring approximately 0.5 
centimeters were observed.  The diagnoses included recurrent 
condylomata acuminata.  The record also shows that the 
veteran sought treatment by the VA in September 1998 for 
genital warts.  

None of these post-service medical reports, however, includes 
a medical opinion as to the etiology of the veteran's warts.  
The Board would also point out that there is no evidence that 
the venereal warts for which the veteran was treated in 
service was a chronic condition and the Board notes that the 
location of the warts in service differs from the location, 
albeit also in the genital area, after service.  Moreover, 
none of the medical evidence indicates that the veteran's 
current genital warts are related to the genital warts which 
existed in service. 

The only evidence in the record which attributes the 
veteran's genital warts to service are the veteran's own lay 
statements, including testimony presented at his personal 
hearing.  However, as a layperson without medical expertise 
or training, his statements alone are insufficient to 
establish the etiology of this condition.  See Grottveit, 5 
Vet. App. at 93 (lay assertions of medical etiology cannot 
constitute evidence to render a claim well grounded under 
section 5107(a)); Espiritu,  2 Vet. App. at 494-495.  

The Board thus finds that the veteran's claim for service 
connection for genital warts must be denied.  A well-grounded 
claim must be supported by evidence, not merely allegations.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In the 
absence of competent medical evidence to support this claim 
for service connection, the Board can only conclude that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.

D.  Conclusion

The Board has considered the argument advanced by the 
veteran's representative that the VA has failed in its duty 
to assist the veteran under the provisions of 38 U.S.C.A. 
§ 5107(a).  However, as each of these claims is not well 
grounded, the VA has no further duty to assist the veteran in 
developing the record to support these claims.  See Epps, 126 
F.3d at 1469 ("[T]here is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim.").

The Board is also unaware of any information in this matter 
that would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground any 
of these claims.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  The Board views the above discussion as sufficient 
to inform the veteran of the elements necessary to present a 
well-grounded claim for the benefits sought, and the reasons 
why the current claims have been denied.  Id.

II.  Initial Compensable Evaluation for Hemorrhoids

The February 1998 rating decision on appeal granted service 
connection for hemorrhoids and assigned a noncompensable 
(zero percent) evaluation, effective from October 1997.  The 
veteran filed a notice of disagreement with respect to the 
noncompensable evaluation, and this appeal ensued.  As this 
is a claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staging."  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a), which gives rise 
to the VA's duty to assist.  See Fenderson, 12 Vet. App. at 
127.  Under these circumstances, the VA must attempt to 
obtain all such medical evidence as is necessary to evaluate 
the severity of the veteran's disability from the effective 
date of service connection through the present.  Fenderson, 
12 Vet. App. at 125-127, citing Goss v. Brown, 9 Vet. App. 
109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also 
38 C.F.R. § 4.2 (ratings to be assigned "in the light of the 
whole recorded history.")  

The Board finds that all relevant evidence has been obtained 
and that no further duty is required under the provisions of 
38 U.S.C.A. § 5107(a).  In an October 1998 letter, the RO 
notified the veteran that he had been scheduled for a VA 
examination on November 4, 1998.  However, that notification 
letter was postmarked on November 4, 1998, thereby precluding 
the veteran ample time to respond.  The veteran indicated 
that he wished to have the examination rescheduled.  In a 
December 1998 letter, the RO informed the veteran that he 
should contact the VA Medical Center in St. Louis to 
reschedule the examination.  To date, however, no response 
has been made.  The Court has held that the duty to assist is 
not a one-way street.  If a veteran wishes help in developing 
his claim, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, in 
light of the veteran's failure to reschedule his examination, 
no further effort will be expended to assist him in this 
regard.

In any event, the record does contain a VA general medical 
examination report dated in January 1998.  That report noted 
the veteran's history of having undergone a hemorrhoidectomy 
in 1987.  Physical examination showed no fistulas, fissures, 
masses, or rectal seepage.  No blood was found in the stool.  
The examiner concluded with a diagnosis of status-post 
hemorrhoidectomy.  Medical records from the Barnes Hospital 
confirm a hemorrhoidectomy was performed in December 1985.

The veteran's hemorrhoids were treated by the VA in September 
1998.  Physical examination at that time revealed good rectal 
tone and a small hemorrhoid at 7:00 o'clock.  The hemorrhoid 
was not described as large or thrombotic, and there was no 
mention of any excessive redundant tissue.

At his October 1998 hearing, the veteran testified as to the 
nature and severity of his hemorrhoids.  The veteran stated 
that he suffered from hemorrhoidal flare-ups about every 
three months, which involved some bleeding as well as 
significant pain and itching.  He indicated that it was 
difficult to pass stools or sit for prolonged periods during 
such flare-ups.  He said that flare-ups were treated with 
over-the-counter medication such as Preparation-H.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990). 

The veteran's hemorrhoids have been evaluated as 
noncompensably disabling under Diagnostic Code 7336.  Under 
this section, mild or moderate hemorrhoids warrant a 
noncompensable evaluation.  Large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue and evidencing 
frequent recurrences, warrant a 10 percent evaluation.  A 20 
percent evaluation is warranted for hemorrhoids with 
persistent bleeding and secondary anemia, or with fissures.  
See 38 C.F.R. § 4.114, Diagnostic Code 7336.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for hemorrhoids since the 
initial rating.  The Board acknowledges the veteran's 
subjective complaints, which include pain, itching and 
occasional bleeding.  However, the VA examination and 
treatment reports simply do not show that this condition is 
manifested by a hemorrhoid which is large or thrombotic, 
irreducible, with excessive redundant tissue, and evidencing 
frequent recurrences.  Moreover, even if the Board accepts 
the veteran's claim that he experiences rectal bleeding, it 
has not been described as persistent, nor is there evidence 
of associated anemia or fissures.  Based on these findings, 
the Board can only conclude that the veteran's hemorrhoids 
are no more than mild or moderate under Diagnostic Code 7336.  
Under these circumstances, the Board finds that the veteran's 
hemorrhoids have been properly rated as noncompensably 
disabling since the initial rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  The Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  In the instant case, however, 
there has been no showing that the veteran's hemorrhoids have 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  
Accordingly, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial compensable evaluation for the 
veteran's hemorrhoids.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56. 



ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a dermatoid cyst on the left buttock is 
denied.

In the absence of evidence of a well-grounded claim, service 
connection for a psychiatric disorder, is denied.

In the absence of evidence of a well-grounded claim, service 
connection for genital warts is denied.

An initial compensable evaluation for hemorrhoids is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

